Exhibit 10.1
Agreed Annual Borrowing Base Determination and Additional Borrowing Base
Redeterminations
Reference is made to that certain Credit Agreement dated as of February 12, 2007
among Pinnacle Gas Resources, Inc., as Borrower, and The Royal Bank of Scotland
plc, as a Lender and as Administrative Agent (the “Credit Agreement”). Terms
used herein and not otherwise defined herein shall have the meaning given to
them in the Credit Agreement.
In accordance with Section 2.8.2 of the Credit Agreement, Pinnacle has provided
the Administrative Agent with the Reserve Report and such other information
requested by the Administrative Agent in connection therewith for the purposes
of the 2008 annual determination of the Borrowing Base. By its execution hereof,
the Borrower requests the Administrative Agent and Lenders to agree to a
modification of the amount and determination of the Proposed Borrowing Base and
the Borrowing Base by providing (in addition to and not in lieu of any other
determinations or redeterminations of the Borrowing Base provided for in the
Credit Agreement) for certain agreed monthly redeterminations of the Borrowing
Base as set forth herein. Subject to the terms hereof, the Administrative Agent
and Lenders are willing to so agree.
THEREFORE, the Borrower, the Administrative Agent and the Lenders hereby agree
as follows:
1. Until a further determination or redetermination as provided by the Credit
Agreement, the Borrowing Base shall be the amount set out in the following
schedule, effective on April 1, 2008, for the period from April 1, 2008 through
April 30, 2008, and shall be redetermined effective on the first day of each
succeeding month set out such schedule to the amount set forth therein for the
indicated period with no further action by or notice from the Administrative
Agent or Lenders, and each such determination and redetermination shall be a
determination or redetermination for purposes of Section 2.8.8 of the Credit
Agreement:

              BORROWING APPLICABLE PERIOD   BASE
April 1, 2008 through April 30, 2008
  $ 18,500,000  
May 1, 2008 through May 31, 2008
  $ 18,166,667  
June 1, 2008 through June 30, 2008
  $ 17,833,333  
July 1, 2008 through July 31, 2008
  $ 17,500,000  
August 1, 2008 through August 31, 2008
  $ 17,166,667  
September 1, 2008 through September 30, 2008
  $ 16,833,333  
October 1, 2008 through Next Determination or Redetermination
  $ 16,500,000  

2. The above determination and redeterminations shall be in addition to, and not
in lieu of any other determination or redetermination provided for in the Credit
Agreement.
3. Except as modified hereby, the terms and conditions of the Credit Agreement
shall continue in full force and effect.
Executed as of April 10, 2008.
(Signature page follows)

Page 1



--------------------------------------------------------------------------------



 



            BORROWER:

PINNACLE GAS RESOURCES, INC.
      By:   /s/ Ronald T. Barnes         Name:   Ronald T. Barnes       
Title:   Chief Financial Officer, Senior Vice President and Secretary     

            ADMINISTRATIVE AGENT:

THE ROYAL BANK OF SCOTLAND plc
      By:   /s/ Mark Lumpkin, Jr.         Name:   Mark Lumpkin, Jr.       
Title:   Vice President     

            LENDERS:

THE ROYAL BANK OF SCOTLAND plc, as a Lender
      By:   Mark Lumpkin, Jr.         Name:   Mark Lumpkin, Jr.        Title:  
Vice President     

Page 2